United States Court of Appeals
                                                                       Fifth Circuit
                 IN THE UNITED STATES COURT OF APPEALS    FILED
                         FOR THE FIFTH CIRCUIT         September 28, 2006
                          _____________________              Charles R. Fulbruge III
                                                                     Clerk
                              No. 03-51000
                          ____________________

                       UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

                                    v.

                       JACQUELINE O. RICHARDSON,

                                          Defendant-Appellant.

                            __________________

             Appeal from the United States District Court
                   for the Western District of Texas
                               (01-CR-233)
                           __________________

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     In our previous opinion in this case, we affirmed Defendant-

Appellant    Richardson’s    conviction    and   sentence.       See       United

States v. Richardson, No. 03-40045, 117 Fed. Appx. 931 (5th Cir.

2004)    (unpublished).     Following     judgment,   Richardson       filed         a

petition for certiorari.      The Supreme Court granted Richardson’s

petition for certiorari, vacated our judgment, and remanded the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                    1
case to this court for further consideration in light of United

States v. Booker, 543 U.S. 220 (2005).                We now reconsider the

matter and decide to reinstate our previous judgment affirming

Richardson’s conviction and sentence.

     Following   the     Supreme       Court’s   decision      in   Booker,    we

requested supplemental briefing from the parties regarding their

position in light of the Supreme Court’s decision.                  In response,

Richardson’s   counsel    filed    a    motion   to   withdraw      pursuant   to

Anders v. California, 386 U.S. 738 (1967).                  The motion asserts

that no non-frivolous argument can be raised because Richardson’s

Booker-related issue was raised for the first time on direct

appeal and the record will not support a finding of plain-error.

Our independent review of the record leads us to conclude that

counsel is correct.      Because Richardson did not raise a Booker

objection in the trial court, her Booker claim would fail under

the plain-error test discussed in United States v. Mares, 402
F.3d 511, 520-22 (5th Cir. 2005).            There is no indication that

the district court would have imposed a lesser sentence had the

Guidelines been advisory.          See United States v. Bringier, 405
F.3d 310, 317-18 (5th Cir. 2005).

     Therefore, considering the briefs of counsel, the response

of Appellant Richardson, and our own independent review of the

record in light of Booker, we grant counsel’s motion to withdraw

and dismiss    the   appeal   as   frivolous.         Our   prior    disposition


                                        2
remains   in   effect,   and   we   REINSTATE   OUR   EARLIER   JUDGMENT

affirming Richardson’s conviction and sentence.




                                    3